          Case 2:21-cv-00917-DMC Document 9 Filed 07/20/21 Page 1 of 1


 1

 2

 3

 4

 5                               IN THE UNITED STATES DISTRICT COURT

 6                            FOR THE EASTERN DISTRICT OF CALIFORNIA

 7

 8       DAVIS D. HARRIS,                                         No. 2:21-CV-0917-DMC-P
 9                           Plaintiff,
10             v.                                                 ORDER
11       MARCH FONG EU, et al.,
12                           Defendants.
13

14                     Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42 U.S.C.

15   § 1983. Before the Court is Plaintiff’s motion to refer this case for alternative dispute resolution.

16   See ECF No. 8. The Court construes the motion as one seeking referral for a settlement conference.

17   Referral for a settlement conference is inappropriate at this time. The Court has not yet screened

18   Plaintiff’s complaint as required under 28 U.S.C. § 1915A 1 or ordered the complaint served on any

19   defendant. Accordingly, Plaintiff’s motion is DENIED, without prejudice to renewal of the motion

20   following completion of service and the appearance of all parties.

21                     IT IS SO ORDERED.

22   Dated: July 20, 2021
                                                                     ____________________________________
23                                                                   DENNIS M. COTA
24                                                                   UNITED STATES MAGISTRATE JUDGE

25

26
     1
       The Court is required to screen complaints brought by prisoners seeking relief against a governmental entity or officer
27   or employee of a governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a complaint or portion
     thereof if it: (1) is frivolous or malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks
28   monetary relief from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1)–(2).
                                                                 1
